Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION    
  
 	Claims 1-19 are allowed. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 05/02/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Lee et al. (US 201 1/0222457) Fig. 9, step 110 or Fig. 11, step 220 and para [0011 |[0062][0074] discloses configuring the user equipment to receive transmissions over a second cell configured on a carrier frequency based on a physical layer characteristic for the second cell; para 0055][0057] [0058] [0072]-[0073] the cell 1 (=first cell) reports information regarding the cell 2 (=second cell) that is an MBMS cell identifier used to identify that the cell 2 (=parameters received over a first cell, derive the carrier aggregation, frequency, bandwidth based on the received carrier aggregation configuration information which corresponds to the physical cell characteristic is derived from one or more parameters received over a first cell configured on a carrier frequency and para [0010][0062] the cell 2 transmits MBMS information to the UE over a second channel which corresponds to UE receive the transmission over the second cell.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receiving, over the first cell, an indication that no cell-specific reference (CSR) signals are detectable in the second cell; and refraining from performing measurements on CSR signals in the second cell responsive to receiving the indication” with the claimed invention as a whole as of claims 1 and 18.


The combined teachings of the prior art references do not teach or reasonably suggest the limitation “the transceiver transmits the parameter only if the parameter has a different value in the second cell than in the first cell with the claimed invention as a whole of claims 13 and 19. Accordingly, claims 2-12 and 14-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471